DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schäfer et al. (US 2011/0237761).
Regarding claim 1: Schäfer et al. teaches a silicone hybrid resin composition/composition containing polyorganosiloxane and additional resins (abstract) comprising a curable organic resin composition/resin mixture in an amount of 50-99.5 wt% (abstract).  The resin comprises a curable organic epoxy resin (para. 28-30). The composition also comprises 0.5-50 wt% of a curable silicone resin composition/polyorganosiloxane (abstract). The viscosity of the polyorganosiloxane is 10-100,000 mPa∙s (para. 16), which converts to 0.01-100 Pa∙s, which overlaps the claimed range. The polyorganosiloxane is dispersed/finely distributed (abstract) in the resin mixture. The epoxy resins and silicone resins are known in the art to be capable of curing by different reaction mechanisms, see for example Schäfer et al. paragraphs 30 and 31.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use overlapping amounts and viscosity of the composition of Schäfer et al. and would have been motivated to do so since Schäfer et al. teaches that these are acceptable amounts and viscosity to achieve the disclosed invention.
Regarding claim 2: Schäfer et al. teaches a domain size/droplet diameter of 0.001-4 microns (abstract), which overlaps the claimed range.
Regarding claims 3 and 4: Schäfer et al. teaches an addition curing silicone resin (para. 30).
Regarding claims 5, 6, 7, and 8: The resin comprises a curable organic epoxy resin (para. 28-30).
Regarding claims 9, 10, 11, and 12: Schäfer et al. teaches a catalyst/dibutyltin dilaurate (para. 53) in an amount of 500 ppm.  Since this can be in a composition comprising a curable organic resin composition/resin mixture in an amount of 50-99.5 wt% (abstract), when the 50 wt% is considered 100 parts (A), then there would be 0.001 curing accelerator per 100 parts (A).
Regarding claims 17 and 18: While Schäfer et al. does not directly disclose that the component (B) cures before the component (A), mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).

Claims 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schäfer et al. (US 2011/0237761) as applied to claims 1-4 set forth above and in view of Tsuda et al. (US 2017/0158926).
Regarding claims 13, 14, 15, and 16: Schäfer et al. teaches the basic claimed composition as set forth above and a curing agent (para. 21).  Not disclosed is the equivalent ratio of (A1) to the curing agent.  However, Tsuda et al. teaches a similar composition where there are 0.8-1.25 curing agent equivalents to 1 equivalent of the epoxy groups (para. 14).  Schäfer et al. and Tsuda et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of curing agent disclosed by Tsuda et al. in the composition of Schäfer et al. and would have been motivated to do so in order to have an effectively cured product. 
Regarding claims 19 and 20: Schäfer et al. teaches the basic claimed composition as set forth above.  Not disclosed is the semiconductor device.  However, Tsuda et al. teaches a semiconductor device having a cured material (title).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the composition of Schäfer et al. in the semiconductor of Tsuda et al. and would have been motivated to do so since Tsuda et al. teaches semiconductors are a useful application of compositions similar to that of Schäfer et al. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767